Exhibit 10.1
LENNOX INTERNATIONAL INC.
CHANGE IN CONTROL AGREEMENT
THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), effective as of
December 11, 2008 (the “Effective Date”) is made by and between Lennox
International Inc., a Delaware corporation (the “Company”), and [Name]
(“Executive”).
WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel;
WHEREAS, the Board (as defined in Appendix A hereto) recognizes that, as is the
case with many publicly held corporations, the possibility of a change in
control exists and that such possibility, and the uncertainty and questions
which may raise among management, may result in the departure or distraction of
management personnel to the detriment of the Company and its stockholders;
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of key members of
the Company’s management, including Executive, to their assigned duties without
the distraction of potentially disturbing circumstances arising from the
possibility of a change in control;
WHEREAS, the Company wishes to enter into this Agreement to protect Executive’s
reasonable expectations regarding compensation and duties if a change in control
of the Company occurs, thereby encouraging Executive to remain in the employ of
the Company notwithstanding the possibility of a change in control;
WHEREAS, it is understood that if Executive has an existing employment agreement
(the “Employment Agreement”) with the Company, then this Agreement is intended
to provide certain protections to Executive that are not afforded by the
Employment Agreement; provided however, this Agreement is not intended to
provide benefits that are duplicative of Executive’s current benefits; and
WHEREAS, upon the Effective Date, this Agreement will supersede all previous
agreements, if any, between the Company and Executive that provides benefits to
Executive upon a change in control of the Company;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and Executive hereby agree as follows:
1. Term of Agreement. The term of this Agreement shall commence on the Effective
Date and shall continue in effect through December 31, 2009; provided, however,
that commencing on January 1, 2010 and each January 1 thereafter, this Agreement
shall automatically be extended for one additional year (collectively, the
“Term”); and further provided, however, that if a Change in Control (as defined
in Appendix A hereto) shall have occurred during the Term, the Term shall expire
two years following the event which constitutes a Change in Control.

 

 



--------------------------------------------------------------------------------



 



2. Company’s Obligations.
2.1 General Obligations. The Company agrees, under the conditions described
herein, to pay Executive the Severance Payments (as defined in Section 5.1
herein) and the other payments and benefits described herein. No Severance
Payments shall be payable under this Agreement unless there shall have been a
termination of Executive’s employment as described in Section 5.1.
2.2 Equity and Other Performance Based Awards. Notwithstanding anything to the
contrary in this Agreement, upon a Change in Control, each and every stock
option, stock appreciation right, restricted stock award, restricted stock unit
award, performance share unit award and other equity-based award and any other
performance award granted to Executive that is outstanding immediately prior to
the Change in Control shall (i) immediately vest and become exercisable and any
restrictions on the sale or transfer of such shares (other than any such
restriction arising by operation of law) with respect to such shares shall
terminate, and (ii) be considered to have vested at the highest possible award
level with respect to each such award.
2.3 Notice of Change in Control. The Company shall promptly notify Executive in
writing of the occurrence of a Change in Control.
3. Terms of Employment Post-CIC.
3.1 Employment Period. Upon a Change in Control, the Company hereby agrees to
continue Executive in its employ, and Executive hereby agrees to remain in the
employ of the Company, in accordance with, and subject to, the terms and
provisions of this Agreement, for the period commencing on the date upon which
there occurs a Change in Control and ending on the second anniversary of the
Change in Control (the “CIC Employment Period”).
3.2 Position and Duties.
(i) During the CIC Employment Period, (A) Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned by or to Executive at
any time during the 90-day period immediately preceding the Change in Control,
and (B) Executive’s services shall be performed at the location where Executive
was employed immediately preceding the Change in Control or at another location
within 35 miles thereof.
(ii) During the CIC Employment Period, and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote reasonable
attention and time to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to Executive hereunder, to
use Executive’s reasonable best efforts to perform faithfully and efficiently
such responsibilities. It is expressly understood and agreed that to the extent
that any activities (including, but not limited to, service on corporate, civic
or charitable boards or committees) have been conducted by Executive prior to
the Change in Control, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Change in
Control shall not be deemed to interfere with the performance of Executive’s
responsibilities to the Company.

 

2



--------------------------------------------------------------------------------



 



3.3 Compensation and Benefits.
(i) Annual Base Salary. During the CIC Employment Period, Executive shall
receive an annual base salary not less than the base salary in effect
immediately prior to the Change in Control (“Annual Base Salary”), which shall
be paid in accordance with the normal business practice of the Company. During
this period, the Annual Base Salary shall be reviewed at least annually and
shall be increased at any time and from time to time as shall be substantially
consistent with increases in base salary generally awarded in the ordinary
course of business to executives of the Company and its affiliated companies.
Any increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to Executive under this Agreement. Annual Base Salary shall not be
reduced after any such increase and the term “Annual Base Salary” as utilized in
this Agreement shall refer to Annual Base Salary as so increased. As used in
this Agreement, the term “affiliated companies” shall include, when used with
reference to the Company, any company controlled by, controlling or under common
control with the Company.
(ii) Annual Bonus. In addition to Annual Base Salary, Executive shall be
awarded, for each fiscal year or portion thereof during the CIC Employment
Period, an annual bonus (the “Annual Bonus”) in cash equal to no less than the
Executive’s target short-term incentive bonus percentage immediately prior to
the Change in Control multiplied by the Executive’s Annual Base Salary, prorated
for any period consisting of less than twelve full months. The Annual Bonus
awarded for a particular fiscal year shall be paid no later than the fifteenth
day of the third month following the end of such year.
(iii) Equity and Performance Based Awards. During the CIC Employment Period,
Executive shall be granted on an annual basis a long-term incentive package
consisting of stock options, stock appreciation rights, restricted stock awards,
restricted stock unit awards, performance share unit awards and other
equity-based awards and performance awards, as selected by the Company, with an
aggregate value (as determined by an independent consulting firm selected by
Executive and reasonably acceptable to the Company) that shall be not less than
the aggregate value of the most valuable long-term incentive package awarded
Executive in any of the three years immediately preceding the Change in Control.
(iv) Benefits. During the CIC Employment Period, Executive shall be entitled to
the following benefits, in each such case, no less favorable, in the aggregate,
than the most favorable plan, practice, program or policy of the Company and its
affiliates applicable to similarly situated executives immediately in effect
prior to the commencement of the Change in Control or in effect at any time
after the Change in Control:

  (a)  
profit-sharing, savings and retirement plans that are tax-qualified under
Section 401(a) of the Code (as defined in Appendix A hereto), and all plans that
are supplemental to any such tax-qualified plans; and
    (b)  
welfare benefit plans, practices, policies and programs; and
    (c)  
prompt reimbursement for all reasonable expenses incurred by Executive; and
    (d)  
fringe benefits and perquisites; and
    (e)  
paid vacation.

 

3



--------------------------------------------------------------------------------



 



4. Termination of Employment for Disability, Death and Cause.
4.1 Disability. During the CIC Employment Period, during any period that
Executive fails to perform Executive’s duties with the Company as a result of
incapacity due to physical or mental illness, the Company shall pay Executive’s
salary to Executive at the rate in effect at the commencement of any such
period, together with all compensation and benefits payable to Executive under
the terms of the Company’s written plans as in effect during such period, until
Executive’s employment is terminated by the Company for Disability (as defined
in Appendix A hereto).
4.2 Death. During the CIC Employment Period, in the event of Executive’s death,
the Company shall pay to Executive’s estate, Executive’s salary, together with
all compensation and benefits payable to Executive under the terms of the
Company’s written plans as in effect immediately prior to the date of death,
through the date Executive’s employment is terminated by death.
4.3 Cause. During the CIC Employment Period, the Company may terminate
Executive’s employment for Cause (as defined in Appendix A hereto). In such
event, the Company shall pay Executive’s salary, together with all compensation
and benefits payable to Executive under the terms of the Company’s written plans
as in effect immediately prior to the date the Executive’s employment is
terminated for Cause.
5. Termination of Employment by Company without Cause or by Executive for Good
Reason.
5.1 Payments to Executive. If Executive’s employment is terminated following a
Change in Control and during the CIC Employment Period either (i) by the Company
without Cause or (ii) by Executive with Good Reason (as defined in Appendix A
hereto), then the Company shall pay Executive the amounts, and provide Executive
the benefits, set forth in this Section 5.1 (collectively referred to as,
“Severance Payments”).
(A) Cash Payment. In lieu of (x) any further salary and bonus payments to
Executive for periods subsequent to the Date of Termination (as defined in
Section 7.2 herein), and (y) any severance benefit otherwise payable to
Executive under the Employment Agreement, if any, the Company shall pay to
Executive a lump sum severance payment, in cash, on the date that is six months
and two days after Executive’s date of termination (the “Designated Date”) from
the Company equal to:
(i) three (3) times the Executive’s Annual Base Salary, plus
(ii) three (3) times the Executive’s target short-term incentive bonus
percentage immediately prior to the Change in Control or in effect at any time
after the Change in Control, whichever is greater, multiplied by the Executive’s
Annual Base Salary, plus

 

4



--------------------------------------------------------------------------------



 



(iii) an amount equal to Executive’s target short-term incentive bonus
percentage immediately prior to the Change in Control or in effect at any time
after the Change in Control, whichever is greater, multiplied by the Executive’s
Annual Base Salary, prorated for any period consisting of less than twelve full
months, plus
(iv) any deferred compensation previously awarded to or earned by Executive
(together with any accrued interest or earnings thereon); provided any amounts
paid to Executive will be paid in accordance with the applicable deferred
compensation plan, plus
(v) payment in lieu of any accrued but unused vacation as of Executive’s Date of
Termination, plus
(vi) an amount equal to 15% of Executive’s Annual Base Salary (this amount being
paid in lieu of outplacement services), plus
(vii) an amount equal to 45% of Executive’s Annual Base Salary (this amount
being paid in lieu of the perquisites).
(B) Health and Welfare Benefit Plans. For the 36-month period immediately
following the Date of Termination, the Company shall provide Executive and
covered dependents as of Executive’s Date of Termination, medical and health
benefits and group life and supplemental group life substantially similar to
those provided to Executive and such covered dependents immediately prior to the
Date of Termination (such continuation of such benefits shall be hereinafter
referred to as “Welfare Benefit Contribution”). The Company shall timely pay or
provide to Executive and/or Executive’s family any other amounts or benefits
required to be paid or provided or which Executive and/or Executive’s family is
eligible to receive pursuant to this Agreement and under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies as in effect and applicable generally to other executives and their
families on the Date of Termination.
(C) Non-Qualified Pension. For purposes of calculating benefits under the
Company’s Supplemental Retirement Plan and Profit Sharing Restoration Plan, the
Company shall add an additional three years of vesting service and credited
service to Executive’s years of vesting and credited service, as well as an
incremental three years added to Executive’s age.

 

5



--------------------------------------------------------------------------------



 



(D) Certain Pre-Change in Control Terminations. Any provision in this Agreement
to the contrary notwithstanding, if a Change in Control occurs and if
Executive’s employment with the Company has been terminated by the Company
without Cause or by Executive with Good Reason in either case within six
(6) months prior to the date on which the Change in Control occurs, then
Executive shall be entitled to the severance and other benefits as if
Executive’s termination had been following a Change in Control, payable on the
Designated Date.  Any amounts to be paid to Executive shall be reduced by and
offset dollar-for-dollar by any severance benefits payable to Executive under
the Employment Agreement or any other separation agreement in connection with
such termination.
5.2 Gross-Up Payment.
(A) Whether or not Executive becomes entitled to the Severance Payments, if any
payments or benefits received or to be received by Executive whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company, or with any Person whose actions result in a Change in Control or any
Person affiliated with the Company or such Person (such payments or benefits,
excluding the Gross-Up Payment (as defined below), being hereinafter referred to
as the “Total Payments”) are subject to the Excise Tax (any excise tax imposed
under Section 4999 of the Code ), the Company shall pay to Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, shall be equal to the Total Payments.
(B) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Code Section 280G(b)(2)) unless, in the opinion of the Company, such payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of Code Section 280G(b)(4)(A), (ii) all “excess parachute payments”
within the meaning of Code Section 280G(b)(1) shall be treated as subject to the
Excise Tax unless, in the opinion of the Company, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Code Section 280G(b)(4)(B)) in excess of the
Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Company in accordance
with the principles of Code Section 280G(d)(3) and (4). The Company and
Executive agree that the determinations described in this Section 4.2(B) shall
take the form of a letter from the Company accompanied by calculations prepared
by the Company and certified by a national accounting firm selected by the
Company.

 

6



--------------------------------------------------------------------------------



 



(C) The Gross-Up Payment (or portion thereof) will be paid to Executive on the
day of the payment of the Total Payments (or portion thereof) that give rise to
the Excise Tax; provided, however, that if the amount of such Gross-Up Payment
(or portion thereof) cannot be fully determined on or before the date on which
payment is due, the Company will pay to Executive by such date an amount
estimated in good faith by the Company to be the minimum amount of such Gross-Up
Payment (or portion thereof) and will pay the remainder of such Gross-Up Payment
(or portion thereof) (together with interest at the rate provided in Code
Section 1274(b)(2)(B)) as soon as the amount thereof can be determined, but in
no event later than 45 days after complete payment of the Total Payments.
Further, in the event that on the day of payment of the Total Payments (or
portion thereof) (or the 45-day period following such payments), no Gross-Up
Payment (or portion thereof) is determined by the Company to be due and it is
subsequently determined that a Gross-Up Payment (or portion thereof) is owing to
Executive, such Gross-Up Payment (or portion thereof) will be made by the
Company to Executive at the date that such Gross-Up Payment amount (or portion
thereof) is determined by the Company to be payable to Executive.
(D) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment,
Executive shall repay to the Company, within five business days following the
later of the date that the amount of such reduction in the Excise Tax is fully
determined and the date that such amount is fully refunded to Executive by the
Internal Revenue Service, the portion of the Gross-Up Payment attributable to
such reduction (plus that portion of the Gross-Up Payment attributable to the
Excise Tax and federal, state and local income and employment taxes imposed on
the Gross-Up Payment) being repaid by Executive, to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in Executive’s taxable income and wages for purposes of federal, state
and local income and employment taxes. In the event that the Excise Tax is
determined to exceed the amount originally remitted by Executive which was taken
into account hereunder in calculating the Gross-Up Payment and Executive is
obliged to remit additional Excise Taxes, Executive shall provide the Company
with written notice advising as to the amount of additional Excise Taxes which
were so remitted and the date on which they were so remitted. As soon as
practicable following receipt of such notice (but not later than the end of the
taxable year following the year in which the additional Excise Taxes were
remitted by Executive), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by
Executive with respect to such excess Excise Taxes). Executive and the Company
shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.
6. Non-exclusivity of Rights. Except as provided in Section 5 of this Agreement,
nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its affiliated companies and for which Executive may qualify,
nor shall anything herein limit or otherwise affect such rights as Executive may
have under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as such plan,
policy, practice or program is expressly superseded by this Agreement.

 

7



--------------------------------------------------------------------------------



 



7. Termination Procedures.
7.1 Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11 of this Agreement. The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company hereunder or preclude
Executive or the Company from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth the Date
of Termination.
7.2 Date of Termination. For purposes of this Agreement, the term “Date of
Termination” means (i) if Executive’s employment is terminated by the Company
for Cause, or by Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if
Executive’s employment is terminated by the Company other than for Cause, the
Date of Termination shall be the date specified by the Company when it notifies
Executive of such termination and (iii) if Executive’s employment is terminated
by reason of death or Disability, the Date of Termination shall be the date of
death of Executive or the date of Disability, as the case may be.
8. Full Settlement. Subject to the offset provided for in Section 5.1, the
Company’s obligation to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense, mitigation or other claim, right or
action which the Company may have against Executive or others. The Company
agrees to pay promptly as incurred, to the full extent permitted by law, all
legal fees and expenses which Executive may reasonably incur as a result of any
contest (unless Executive’s claim is found by a court of competent jurisdiction
to have been frivolous) by the Company, Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement (other
than Section 10 hereof) or any guarantee of performance thereof (including as a
result of any contest by Executive about the amount of any such payment pursuant
to this Agreement), plus in each case interest on any delayed payment at the
“applicable federal rate” provided for in Section 7872(f)(2)(A) of the Code;
provided that any such reimbursement payment by the Company pursuant to this
sentence shall be made on or before the last day of the calendar year
immediately following the calendar year in which any such fee or expense was
incurred.
9. Successors; Binding Agreement.
9.1 This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s heirs, executors and other legal
representatives.
9.2 This Agreement shall inure to the benefit of and be binding upon the Company
and may only be assigned to a successor described in Section 9.3.

 

8



--------------------------------------------------------------------------------



 



9.3 The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as earlier defined and any successor
to its business and/or assets which assumes and agrees to perform this Agreement
by operation of law, or otherwise.
10. Confidential Information; Certain Prohibited Activities.
10.1 Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by Executive during Executive’s employment by the
Company or any of its affiliated companies and which shall not be or become
public knowledge (other than by acts by Executive or representatives of
Executive in violation of this Agreement). After Executive’s Date of
Termination, Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. Except as provided in Subsection 10.3 below, in no
event shall an asserted violation of the provisions of this Section 10
constitute a basis for deferring or withholding any amounts otherwise payable to
Executive under this Agreement. Also, within 14 days of the termination of
Executive’s employment for any reason, Executive shall return to the Company all
documents and other tangible items of or containing Company information which
are in Executive’s possession, custody or control.
10.2 Executive agrees that for a period of 24 complete calendar months following
Executive’s Date of Termination, Executive will not, either directly or
indirectly, call on, solicit, induce or attempt to induce any of the employees
or officers of the Company whom Executive had knowledge of or association with
during Executive’s employment with the Company to terminate their association
with the Company either personally or through the efforts of his or her
subordinates.
10.3 In the event of a breach by Executive of any provision of this Section 10,
the Company shall be entitled to (i) cease any Welfare Benefit Contribution
entitlement provided pursuant to Section 5.1(B) hereof, (ii) relief by temporary
restraining order, temporary injunction and/or permanent injunction,
(iii) recovery of all attorneys’ fees and costs incurred in obtaining such
relief and (iv) any other legal and equitable relief to which it may be
entitled, including monetary damages.

 

9



--------------------------------------------------------------------------------



 



11. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to
Executive, to the address inserted below Executive’s signature on the final page
hereof and, if to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:
To the Company:
Lennox International Inc.
2140 Lake Park Blvd.
Richardson, TX 75080
Attention: Chief Human Resources Officer
12. Miscellaneous. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and heirs, executors and other legal representatives. Executive’s or
the Company’s failure to insist upon strict compliance with any provision hereof
or any other provision of this Agreement or the failure to assert any right
Executive or the Company may have hereunder, including, without limitation, the
right of Executive to terminate employment for Good Reason pursuant to
Section 5.1 of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas, without reference to principles of conflict of laws that would
require the application of the laws of any other state or jurisdiction. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. All references to sections of the Exchange Act or the Code
shall be deemed also to refer to any successor provisions to such sections. The
Company may withhold from any amounts payable under this Agreement such federal,
state or local taxes as shall be required to be withheld pursuant to any
applicable law or regulation.
13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
14. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and shall be construed in a manner to
give effect to such intention. The parties shall, if necessary, amend the terms
of this Agreement to the limited extent necessary and possible in order to
comply with the requirements of Section 409A. Each payment due hereunder will be
considered to be separate payments due to Executive and not one of a series of
payments for purposes of Section 409A.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date above first written.

            LENNOX INTERNATIONAL INC.
      By:           Date:                EXECUTIVE: [NAME]
      By:         Date:    

 

10



--------------------------------------------------------------------------------



 



         

Appendix A
(A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.
(B) “Base Amount” shall have the meaning set forth in Section 280G(b)(3) of the
Code.
(C) “Beneficial Owner” shall mean, with reference to any securities, any Person
if:
(i) such Person is the “beneficial owner” (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect on the
date of this Agreement) of such securities; provided, however, that a Person
shall not be deemed the “Beneficial Owner” of, or to “beneficially own,” any
security under this subsection (i) as a result of an agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding: (x) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by
Rule 14a-2(b)(2) of the General Rules and Regulations under the Exchange Act)
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable provisions of the General Rules and Regulations under the Exchange
Act and (y) is not then reportable by such Person on Schedule 13D under the
Exchange Act (or any comparable or successor report); or
(ii) such Person is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person (other than an Exempt Person) that beneficially owns such
securities;
provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of forty
(40) days after the date of such acquisition. For purposes hereof, “voting” a
security shall include voting, granting a proxy, consenting or making a request
or demand relating to corporate action (including, without limitation, a demand
for a stockholder list, to call a stockholder meeting or to inspect corporate
books and records) or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.
(D) “Board” shall mean the Board of Directors of the Company.

 

A-1



--------------------------------------------------------------------------------



 



(E) “Cause” shall have the same meaning as set forth in the Employment
Agreement, or, if no employment agreement exists, shall mean (a) any violation
by Executive of the Company’s written policies as they may exist or be created
or modified and made available to Executive from time to time in the future,
including, as examples and not as a limitation of the policies to which
Executive may be subject, those policies prohibiting discrimination in the
workplace, including the prohibition of harassment, on the ground of race, sex,
religion, age or any other prohibited basis; (b) any state or federal criminal
conviction, including, but not limited to, entry of a plea of nolo contendere or
deferred adjudication upon a felony or misdemeanor charge; (c) the commission by
Executive of any material act of misconduct or dishonesty related to Executive’s
employment; (d) any intentional or grossly negligent action or omission to act
which breaches any covenant, agreement, condition or obligation contained in
this Agreement; or (e) acts that in any way have a direct, substantial and
adverse effect on the Company’s reputation.
(F) “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:
(i) Any Person (other than an Exempt Person) shall become the Beneficial Owner
of 35% or more of the shares of Common Stock then outstanding or 35% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change in Control shall be deemed to occur for
purposes of this subsection (i) if such Person shall become a Beneficial Owner
of 35% or more of the shares of Common Stock or 35% or more of the combined
voting power of the Voting Stock of the Company solely as a result of (x) an
Exempt Transaction or (y) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (x), (y) and (z) of
subsection (iii) of this definition are satisfied;
(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any election contest with respect to
the election or removal of directors or other solicitation of proxies or
consents by or on behalf of a person other than the Board;

 

A-2



--------------------------------------------------------------------------------



 



(iii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (x) more than 65% of the then outstanding shares of common stock
of the corporation resulting from such reorganization, merger or consolidation
and the combined voting power of the then outstanding Voting Stock of such
corporation is beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such reorganization, merger or
consolidation (ignoring, for purposes of this clause (x), the first proviso in
subsection (i) of the definition of “Beneficial Owner” set forth above) in
substantially the same proportions as their ownership immediately prior to such
reorganization, merger or consolidation of the outstanding Common Stock, (y) no
Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 35% or more of the Common Stock then outstanding or 35% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 35% or more of the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation or the combined voting power of the then outstanding
Voting Stock of such corporation and (z) at least a majority of the members of
the board of directors of the corporation resulting from such reorganization,
merger or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or initial action by the Board providing for
such reorganization, merger or consolidation; or
(iv) Approval by the shareholders of the Company of (x) a complete liquidation
or dissolution of the Company, unless such liquidation or dissolution is
approved as part of a plan of liquidation and dissolution involving a sale or
disposition of all or substantially all of the assets of the Company to a
corporation with respect to which, following such sale or other disposition, all
of the requirements of clauses (y)(A), (B) and (C) of this subsection (iv) are
satisfied, or (y) the sale or other disposition of all or substantially all of
the assets of the Company, other than to a corporation, with respect to which,
following such sale or other disposition, (A) more than 65% of the then
outstanding shares of common stock of such corporation and the combined voting
power of the Voting Stock of such corporation is then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
Beneficial Owners of the outstanding Common Stock immediately prior to such sale
or other disposition (ignoring, for purposes of this clause (y)(A), the first
proviso in subsection (i) of the definition of “Beneficial Owner” set forth
above) in substantially the same proportions as their ownership, immediately
prior to such sale or other disposition, of the outstanding Common Stock, (B) no
Person (excluding any Exempt Person and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly, 35%
or more of the Common Stock then outstanding or 35% or more of the combined
voting power of the Voting Stock of the Company then outstanding) beneficially
owns, directly or indirectly, 35% or more of the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding Voting Stock of such corporation and (C) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or initial
action of the Board providing for such sale or other disposition of assets of
the Company.
(G) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(H) “Committee” shall mean the Compensation and Human Resources Committee of the
Board.

 

A-3



--------------------------------------------------------------------------------



 



(I) “Common Stock” shall mean the common stock, par value $.01 per share, of the
Company, and shall include stock of any successor, within the meaning of
Section 9.1.
(J) “Company” shall mean Lennox International Inc. and, except in determining
under Section (G) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
(K) “Disability” shall mean permanently disabled (completely unable to perform
Executive’s duties as defined in the benefit plans of the Company).
(L) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
(M) “Exempt Person” shall mean the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed or established by the Company for or pursuant to the
terms of any such plan.
(N) “Exempt Transaction” shall mean an increase in the percentage of the
outstanding shares of Common Stock or the percentage of the combined voting
power of the outstanding Voting Stock of the Company beneficially owned by any
Person solely as a result of a reduction in the number of shares of Common Stock
then outstanding due to the repurchase of Common Stock by the Company, unless
and until such time as such Person shall purchase or otherwise become the
Beneficial Owner of additional shares of Common Stock constituting 3% or more of
the then outstanding shares of Common Stock or additional Voting Stock
representing 3% or more of the combined voting power of the then outstanding
Voting Stock.
(O) “Good Reason” shall mean:
(i) any change in Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, excluding for
this purpose any de minimus changes and excluding an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive, or any other
assignment to Executive of any duties inconsistent in any respect with such
position, authority, duties or responsibilities, other than de minimus
inconsistencies or other than, in each case, any such change in duties or such
assignment that would clearly constitute a promotion or other improvement in
Executive’s position;
(ii) any failure by the Company to comply with any of the provisions of this
Agreement, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by Executive;

 

A-4



--------------------------------------------------------------------------------



 



(iii) the Company’s requiring Executive to be based at any office or location
other than at the location where Executive was employed immediately preceding
the Change in Control or at another location within 35 miles thereof;
(iv) any failure by the Company to comply with and satisfy the requirements of
Section 9.3 of this Agreement, provided that (x) the successor described in
Section 9.3 has received, at least ten days prior to the Date of Termination,
written notice from the Company or Executive of the requirements of such
provision and (y) such failure to be in compliance and satisfy the requirements
of Section 9.3 shall continue as of the Date of Termination;
(v) in the event that Executive is serving as a member of the Board immediately
prior to the Change in Control, any failure to reelect Executive as a member of
the Board, unless such reelection would be prohibited by the Company’s By-laws
as in effect immediately prior to the Change in Control.
(P) “Person” shall mean any individual, firm, corporation, partnership,
association, trust, unincorporated organization or other entity.
(Q) “Voting Stock” shall mean, with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of directors of such corporation (excluding any class or series
that would be entitled so to vote by reason of the occurrence of any
contingency, so long as such contingency has not occurred).

 

A-5